Response to Amendment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
In the response of 12/6/2021, Applicant amended claims 1, 11 and 20.  Therefore claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/6/2021, have been fully considered and are persuasive.  Therefore, the rejection of 9/14/2021 has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Hamalainen (US Pub. 2003/0021243 A1) and Hashizume et al.  (JP 2005-277507 A) disclose determining the number of consecutive missing frames, neither disclose the determination use timing window  to determine the count number (Hamalainen determines the count from receives NACK signals and Hashizume determines the count from embedded transmission sequence numbers) and therefore the cited art or record does not disclose “to count a number of consecutive missing acknowledgement frames in response to transmission of consecutive data frames, wherein the number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687